Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment filed on March 15th, 2021. In the amendment, claims 1, 19 and 20 have been amended, claim 10 has been canceled and claim 21 has been added to the application. Claim 1-9, 11-21 are pending in the application

Response to Arguments
Applicant’s arguments, with respect to the 101 rejection have been fully considered and are persuasive.  Therefore the 101 rejection has been withdrawn. 

Applicant’s arguments with respect the 102 rejection of claim(s) 1-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-9 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik et al (US Pub 2018/0013699) in view of Bousquet et al (U.S. Patent No. 9,780,423)

As per claims 1, 19, 20 and 21, Sapoznik et al a method of maintaining a user-centric, artificial intelligence knowledge base (machines may not be limited to, personal digital assistants, laptops, personal computers, mobile phones, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipments, servers, routers and the like see fig 2 pps 032, 0449), comprising: maintaining a graph data (see fig 2, 3 pps 052, 0043, 0044) structure including a plurality of user-centric facts (customer text, message, see fig 5, pp 0049-53) associated with a user, each user-centric fact having an application-agnostic data (The customer may submit the request using any appropriate technique, such as typing or speaking a request to an app running on customer device 210 (e.g., an app of a particular company or a third-party app created for processing customer requests), typing or speaking a request on a web page, sending a text message, or sending an email. As used herein, a text message includes any message sent as text including but not limited to a message sent using SMS (short message service) or a special purpose application (e.g., Facebook messenger, Apple iMessage, Google Hangouts, or WhatsApp) (see pp 0032). format and including a subject graph node (The features may be processed to determine an appropriate action to take in response to the customer's request. In some implementations, the possible actions may be organized using an action graph, where a graph is a number of nodes connected by edges or links. For example, the action graph may be a directed acyclic graph or a tree.), an object graph node, and an edge connecting the subject graph node to the object graph node (see pp 0043, 0044) ; receiving a first user-centric fact from a first application-specific data provider associated with a first computer service; adding the first user-centric fact to the graph data structure in the application-agnostic data format; receiving a second user-centric fact from a second application-specific data provider associated with a second computer service, different than the first computer service; and adding the second user-centric fact to the graph data structure in the application-agnostic data format (see pp 410-0420).  Sapoznik fail to teach outputting a subset of user-centric facts about the user (emphasis added) included in the graph data structure responsive to a query, wherein the subset of user-centric facts about the user is selected to satisfy a set of constraints defined by the query. However, Bousquet et al teach a system for outputting a subset of user-centric facts about the user (emphasis added) included in the graph data structure responsive to a query, wherein the subset of user-centric facts about the user is selected to satisfy a set of constraints defined by the query (see fig 1, 3-7, column 5 lines 1-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inventive concept of Sapoznik et al to include Bousquet et al system for outputting a subset of user-centric facts about the user (emphasis added) included in the graph data structure responsive to a query, wherein the subset of user-centric facts about the user is selected to satisfy a set of constraints defined by the query in order for the search results may be presented to the user in an order that is based on the rank of the search results and according to the user criteria. 



As per claim 2, Sapoznik et al a method wherein the graph data structure is represented as a plurality of application-specific constituent graph structures, and wherein nodes of the constituent graph structures are cross-referenced across constituent graph structures (see pp 0043, 0044)  
As per claim 3, Sapoznik et al a method wherein the graph data structure stores each node of a constituent graph structure at a node record storage location defined by a consistent node record identifier associated with the node (see pp 0043, 0044). 
As per claim 4, Sapoznik et al a method wherein an edge from a subject graph node to an object graph node specifies an object graph node record identifier associated with the object graph node, and an object domain identifier of a constituent graph structure storing the object graph node (see pp 0433). 
As per claim 5, Sapoznik et al a method wherein an edge from a subject graph node to an object graph node specifies a relationship type between the subject graph node and the object graph node (see pp 0433). 
As per claim 6, Sapoznik et al a method wherein the graph data structure stores, for a user-centric fact, one or more searchable tags defining auxiliary data associated with the user-centric fact (see pp 0168-0172). 
As per claim 7, Sapoznik et al a method wherein a user-centric fact stored in the graph data structure is an application-specific fact, and the graph data structure stores for the application-specific fact an enrichment that includes an application-agnostic fact associated with the application-specific fact (see pp 0436). 
see pp 0032, 033). 
As per claim 9, Sapoznik et al a method wherein a user-centric fact stored in the graph data structure is an application-specific fact, and the graph data structure stores for the application-specific fact a facet pointer that indicates auxiliary application-specific data associated with the application-specific fact (see 0032, 0033). 
As per claim 11, Sapoznik et al a method further comprising caching the query as a cached query and caching the subset of user-centric facts responsive to the query as a cached response (see pp 0438, 0447). 
As per claim 12, Sapoznik et al a method wherein the query is a slice query indicating a start node and a distance parameter, and wherein the subset of user-centric facts includes user-centric facts reached by starting at the start node and traversing a number of edges equal to at most the distance parameter away from the start node (see fig 6 pp 0066, 0073-0075). 
As per claim 13, Sapoznik et al a method wherein the query is a rank query to rank the plurality of user-centric facts based at least on a confidence value associated with each user-centric fact, and the subset of user-centric facts is ranked in order according to the confidence value of each user-centric fact (0115-0130). 
As per claim 14, Sapoznik et al a method wherein one or more user-centric facts of the plurality of user-centric facts is associated with one or more timestamps (see pp 0281). 
As per claim 15, Sapoznik et al a method wherein adding a user-centric fact to the graph data structure in the application-agnostic data format includes storing the user-centric fact as an encrypted user-centric fact, wherein access to the encrypted user-centric fact is constrained by a credential (see 0234-0241). 
see 0234-0239). 
As per claim 17, Sapoznik et al a method further comprising flushing the graph data structure to redact one or more user-centric facts responsive to a flush trigger (0158-0159) . 
As per claim 18, Sapoznik et al a method wherein the first user-centric fact is received via an Application Programming Interface constraining a storage format of the user-centric fact in the graph data structure to the application-agnostic data format (see pp 0032, 0043, 044) . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday-Thursday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FIRMIN BACKER/               Supervisory Patent Examiner, Art Unit 3685